USCA4 Appeal: 22-4096      Doc: 27         Filed: 08/25/2022     Pg: 1 of 3




                                             UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                               No. 22-4096


        UNITED STATES OF AMERICA,

                             Plaintiff - Appellee,

                      v.

        DAMARCUS DIXON,

                             Defendant - Appellant.



        Appeal from the United States District Court for the Western District of North Carolina, at
        Charlotte. Robert J. Conrad, Jr., District Judge. (3:20-cr-00110-RJC-DSC-2)


        Submitted: August 23, 2022                                        Decided: August 25, 2022


        Before GREGORY, Chief Judge, HEYTENS, Circuit Judge, and KEENAN, Senior Circuit
        Judge.


        Affirmed by unpublished per curiam opinion.


        ON BRIEF: Sandra Payne Hagood, LAW OFFICE OF SANDRA PAYNE HAGOOD,
        Chapel Hill, North Carolina, for Appellant.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 22-4096         Doc: 27         Filed: 08/25/2022     Pg: 2 of 3




        PER CURIAM:

                  Damarcus Dixon pled guilty, pursuant to a written plea agreement, to carjacking, in

        violation of 18 U.S.C. § 2119(1) (Count 1); and brandishing a firearm in furtherance of a

        crime of violence, in violation of 18 U.S.C. § 924(c)(1)(A)(ii) (Count 2). The district court

        imposed a sentence within the advisory Sentencing Guidelines range of 124 months on

        Count 1 and a mandatory minimum consecutive term of 84 months on Count 2, totaling

        208 months’ imprisonment and 3 years of supervised release. Dixon’s attorney has filed a

        brief pursuant to Anders v. California, 386 U.S. 738 (1967), stating that there are no

        meritorious grounds for appeal, but questioning whether trial counsel was ineffective at

        sentencing for conceding that Dixon should be sentenced at the high end of the Guidelines

        range and failing to argue for a downward variance. Although informed of his right to file

        a pro se supplemental brief, Dixon has not done so. The Government declined to file a

        brief and has not moved to enforce the appellate waiver in Dixon’s plea agreement. ∗ We

        affirm.

                  We do not consider ineffective assistance claims on direct appeal “unless the record

        conclusively shows ineffective assistance.” United States v. Jordan, 952 F.3d 160, 163 n.1

        (4th Cir. 2020) (internal quotation marks omitted).          Contrary to Anders counsel’s

        contention, trial counsel requested a sentence at the bottom of the Guidelines range and

        provided multiple supporting arguments to the district court based on Dixon’s youth, his


                Because the Government has not moved to enforce the appellate waiver, we
                  ∗

        conduct a full review pursuant to Anders.              See United States v.
        Poindexter, 492 F.3d 263, 271 (4th Cir. 2007).

                                                       2
USCA4 Appeal: 22-4096       Doc: 27         Filed: 08/25/2022     Pg: 3 of 3




        lack of support and education while growing up, his substance abuse issues, the fact that

        he had not physically harmed the victims, his clear acceptance of responsibility, and

        counsel’s belief that a longer term of imprisonment would likely discourage Dixon and

        detract from his rehabilitation. Moreover, the terms of the plea agreement specifically

        prevented trial counsel from seeking a variance from the Guidelines range if, as here, the

        district court did not find Dixon to be a career offender. “Because there is no conclusive

        evidence of ineffective assistance on the face of this record, [Dixon’s] claim should be

        raised, if at all, in a [28 U.S.C.] § 2255 motion.” Id.

               In accordance with Anders, we have reviewed the entire record in this case and have

        found no meritorious grounds for appeal. We therefore affirm the district court’s judgment.

        This court requires that counsel inform Dixon, in writing, of the right to petition the

        Supreme Court of the United States for further review. If Dixon requests that a petition be

        filed, but counsel believes that such a petition would be frivolous, then counsel may move

        in this court for leave to withdraw from representation. Counsel’s motion must state that

        a copy thereof was served on Dixon. We dispense with oral argument because the facts

        and legal contentions are adequately presented in the materials before this court and

        argument would not aid the decisional process.

                                                                                      AFFIRMED




                                                      3